                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-365-MOC
                                 (3:90-cr-85-MOC-7)

GARY L. DAVIS,                      )
                                    )
                  Petitioner,       )
                                    )
Vs.                                 )                         ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

        THIS MATTER is before the Court on Petitioner’s “Motion to Reopen,” filed under

Federal Rule of Civil Procedure 60(b). (Doc. No. 5).

   I.      BACKGROUND

   In 1990, pro se Petitioner was found guilty, after a jury trial, of conspiracy to possess with

intent to distribute cocaine base and use of a firearm during and in relation to a drug-trafficking

crime and aiding and abetting. See (Crim. Case No. 3:90-cr-85). This Court subsequently

sentenced Petitioner to a total of 660 months in prison. See (Civ. No. 3:06-cv25 at 1). Petitioner

appealed and on October 7, 2003, the United States Court of Appeals for the Fourth Circuit

affirmed this Court’s judgment and conviction. (Id. at 1-2).

   On July 17, 2006, Petitioner filed his first motion to vacate his sentence under 28 U.S.C. §

2255, (Civ. No. 3:06cv25, Doc. No. 1), which this Court denied and dismissed as untimely. (Id.,

Doc. No. 3). Petitioner filed a second motion to vacate on June 4, 2007, (Civ. No. 3:07cv224,

Doc. No. 1), and on June 6, 2007, this Court dismissed that motion to vacate as an unauthorized

successive petition. (Id., Doc. No. 2). Petitioner filed the underlying motion to vacate on June


                                                 1
22, 2018, and this Court denied it as an unauthorized, successive petition in an Order dated July

16, 2018. (Doc. No. 3). Petitioner argued in the motion to vacate that this Court “erred by

failing to render a sufficient jury instruction to support the element of an agreement to satisfy a

conspiracy at 21 U.S.C. § 846,” and he also claimed that he is “actually innocent” of the 50 gram

or more threshold quantity for which he was found responsible. (Doc. No. 12 at 4, 5). Petitioner

has now filed the pending motion to reopen, in which he claims that he is entitled to relief under

Federal Rule of Civil Procedure 60(b).

   II.       DISCUSSION

   Federal Rule of Civil Procedure 60(b) provides for post-judgment relief where the moving

party demonstrates: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence that, with reasonable diligence, could not have been discovered in time to

move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5)

the judgment has been satisfied, released, or discharged; it is based on an earlier judgment that

has been reversed or vacated; or applying it prospectively is no longer equitable; or (6) any other

reason that justifies relief. FED. R. CIV. P. 60(b). Petitioner’s motion is denied, as this Court

correctly dismissed Petitioner’s motion to vacate as an unauthorized successive petition, and

Petitioner has not shown that he is entitled relief under Rule 60.

   III.      CONCLUSION

   For the foregoing reasons, the Court denies Petitioner’s motion to reopen.

          IT IS, THEREFORE, ORDERED that:

          1. Petitioner’s Motion to Reopen (Doc. No. 5), is DENIED.



                                                  2
Signed: October 11, 2018




                           3
